Citation Nr: 0908206	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a stomach disorder. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to 
February 1963, and February 1965 to February 1967.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the benefit sought on 
appeal.  In January 2006, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.  

As a preliminary matter, the Board observes that a service 
connection claim for hearing loss was also appealed to the 
Board; however, the RO granted this claim in July 2008.  As 
this matter has been resolved, the claim is no longer in 
appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its December 2006 remand, the Board directed the RO to 
obtain private treatment records from St. Francis Hospital 
(Columbus, Georgia), and from Drs. Robbins and Patel; the RO 
was then directed to schedule the Veteran for a VA 
examination to determine the nature and etiology of his 
claimed stomach disorder(s).  A review of the record shows 
that the identified treatment records were eventually 
obtained and associated with the Veteran's claims file.  
Unfortunately, at the time of the May 2008 VA examination, it 
appears that the private treatment records may have not been 
made a part of the Veteran's claims folder.  The examiner 
indicated that she had reviewed VA records, but had not 
reviewed other records.  As such, the examiner was not 
afforded the opportunity to evaluate the current stomach 
disorder(s) in light of the Veteran's most recent and 
relevant medical history before rendering his opinion as was 
ordered in the Board's remand of December 2006.

In this regard, the Board notes that the United States Court 
of Appeals for Veterans Claims has held that compliance with 
remand instructions is neither optional nor discretionary. 
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Therefore, this matter must be remanded for compliance with 
the instructions of the previous Remand, to include a 
comprehensive review of the newly added medical evidence in 
conjunction with an updated VA opinion and/or examination.  
Indeed, the medical records most recently added to the claims 
file include treatment for chronic abdominal pain and 
diagnoses of gastritis, pancreatitis, diverticulitis, and 
hiatal hernia.  In light of this evidence, further 
clarification is needed as to the Veteran's diagnosed stomach 
disorders and whether they are related to his in-service 
complaints of stomach pain and diagnosed gastritis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the 
appropriate VA examiner to review the 
Veteran's claims file in its entirety, to 
include the newly added medical records 
from St. Francis Hospital (Columbus, 
Georgia), and from Drs. Robbins and Patel, 
and provide an addendum opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any present stomach disorder 
was incurred in or as a result of active 
service.

If the examiner determines that another 
physical examination of the Veteran is 
necessary to render an opinion, then such 
an examination should be scheduled.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).






